Citation Nr: 1302316	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to June 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a February 2012 signed statement, the Veteran withdrew his request for a hearing; therefore, the request for a hearing has been withdrawn. 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of chronic kidney disease.

2. The Veteran is service-connected for diabetes.

3. The evidence for and against whether chronic kidney disease is proximately due to the service connected diabetes is in relative equipoise.  


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease, secondary to service-connected diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

As the Board is granting service connection for chronic kidney disease, secondary to service-connected diabetes, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown , 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his currently diagnosed chronic kidney disease is related to his service-connected disability of type II diabetes mellitus.  The Board will address whether service connection is warranted for chronic kidney disease on presumptive, direct, and secondary bases.  Though not part of the Veteran's contentions, the Board observes that the October 2007 rating decision found that the Veteran did have service in the Republic of Vietnam.  As such, his exposure to herbicides during service was presumed.  The RO granted service connection for diabetes mellitus in October 2007 on a presumptive basis.  The disorder of chronic kidney disease is not on the list of diseases presumptively connected to Agent Orange exposure.  See 38 C.F.R. § 3.309(e)(2012).  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not warranted on a direct basis.  The Board finds that the Veteran did not sustain kidney disease in service, or manifest kidney disease symptoms in service.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of kidney disease while in service.  The February 1969 medical report, prepared four months prior to the Veteran's release from active duty service, found his laboratory studies (hematocrit, hemoglobin, white blood count, urinalysis) to be within normal limits.  The record does not provide any indication that the Veteran's kidney disease was manifested during service or causally related to service. 

The Board also finds that symptoms of kidney disease were not continuous after service separation, and did not manifest for many years after separation from service until approximately 2005.  See VA treatment record dated April 2009.  
The Board finds that the evidence of record does not establish that chronic kidney disease is causally or etiologically related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to the theory of secondary service connection, the Veteran contends that the chronic kidney disease was caused by his service-connected diabetes.  
As discussed above, the Veteran has a current diagnosis of chronic kidney disease and was service-connected for diabetes in the October 2007 rating decision.  What remains to be established is whether there is evidence of a medical nexus establishing a connection between the current disability and the service-connected disability.  

The record contains conflicting evidence in this regard.  Weighing against the claim is the July 2009 VA examination report, in which the examiner concluded that the Veteran's chronic kidney disease (renal failure) is "less likely as not" caused by or a result of diabetes mellitus.  In support of his conclusion, the examiner stated that a VA nephrology treatment note, dated April 2009, stated that chronic kidney disease was due to hypertension, and had a "doubtful" relationship to diabetes.  

In the Veteran's favor is the July 2007 VA examination, which was conducted during the development of the Veteran's claim for service connection for diabetes.  The examiner concluded that the Veteran's chronic kidney disease, characterized as renal insufficiency, is "as likely as not" related to diabetes and hypertension.  

The Board acknowledges that the July 2007 examiner failed to provide a rationale for his positive etiological opinion; however, the examiner conducted a review of the entire claims file and provided a detailed description of the Veteran's medical history and treatment.  Moreover, the examiner performed a physical examination, blood test, and urinalysis.  Unlike in the July 2009 examination, the July 2007 examiner provided results of the Veteran's estimated Glomular Filtration Rate (eGFR) which, according to the National Kidney Foundation, defines chronic kidney disease as a GFR evaluation of less than 60ml per minute for greater than 3 months.  See July 2007 VA examination.  Notably, due to the nature of chronic kidney disease and diabetes (detected and monitored through blood and urine tests) the Board finds that the July 2007 VA examiner's opinion is adequate.  

As in the July 2007 VA examination, the July 2009 examiner provided a detailed description of the Veteran's medical history and performed blood and urine tests. 
Although the July 2009 VA examiner provided a rationale for his opinion, the examiner failed to consider other relevant evidence in the record.  First, the July 2009 examiner did not discuss the July 2007 VA examination which contradicts his etiological opinion.  Moreover, the July 2009 examiner failed to consider other relevant VA treatment notes of record.  The examiner's rational for his negative nexus opinion rests, in part, on a VA treatment nephrology note dated April 2009, which states that the Veteran's kidney disease is secondary to his hypertension and has a "doubtful" relationship to his diabetes.  The examiner, however, failed to discuss an earlier VA nephrology note dated February 2009, where the examining physician stated that kidney disease was "possibly" due to diabetes.  

The Board finds both VA opinions are of some probative value as they both reported on the Veteran's medical history, provided a physical examination of the Veteran, and conducted extensive diagnostic testing.  The Board finds that the evidence for and against whether chronic kidney disease is due to service-connected diabetes is in relative equipoise.  As such, all reasonable doubt must be resolved in the Veteran's favor; and the Board concludes that service connection for chronic kidney disease, secondary to service-connected diabetes is warranted.


ORDER

Service connection for chronic kidney disease, secondary to service-connected diabetes is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


